Exhibit 24 POWER OF ATTORNEY Each director and/or officer of Farmers National Banc Corp. (the “Corporation”) whose signature appears below hereby appoints KEVIN J. HELMICK and CARL D. CULP, and each of them, with full power of substitution and resubstitution, as attorneys or attorney to sign for the undersigned and in his or her name, place and stead, and in any and all capacities stated below, and to cause to be filed with the Securities and Exchange Commission (the “Commission”), the Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2016, and likewise to sign and file with the Commission any and all amendments (on Form 10-K/A) and exhibits thereto, and any and all applications and documents to be filed with the Commission pertaining to such Annual Report, with full power and authority to do and perform any and all acts and things whatsoever requisite, necessary or advisable to be done in the premises, as fully and for all intents and purposes as each of the undersigned could so if personally present, hereby ratifying and approving the acts of said attorneys and any of them and any such substitute. IN WITNESS WHEREOF, we have hereunto set our hands effective as of the 28th day of February, 2017. /s/ Kevin J. Helmick /s/ Carl D. Culp /s/ Joseph W. Sabat Kevin J. Helmick Carl D. Culp Joseph W. Sabat President &CEO Senior Executive VP, CFO and Treasurer Controller (Principal Executive Officer) (Principal Financial Officer) (Principal Accounting Officer) February 28, 2017 February 28, 2017 February 28, 2017 /s/ Gregory C. Bestic Director Gregory C. Bestic /s/ Lance J. Ciroli Director Lance J. Ciroli /s/ Anne Frederick Crawford Director Anne Frederick Crawford /s/ Ralph D. Macali Director Ralph D. Macali /s/ Terry A. Moore Director Terry A. Moore /s/ David Z. Paull Director David Z. Paull /s/ Earl R. Scott Director Earl R. Scott /s/ James R. Smail Director James R. Smail /s/ Gregg Strollo Director Gregg Strollo /s/ Howard J. Wenger Director Howard J. Wenger
